EXHIBIT 10.15

ASSIGNMENT OF PROJECT CONTRACTS

THIS ASSIGNMENT made the 21st day of December, 2006 by Faith Realty, LLC, a
Rhode Island limited liability company with its principal business office
located at 582 Great Road, North Smithfield, Rhode Island (“Assignor”) and Bank
of America, N.A., a national banking association, with an office located at 111
Westminster Street, Providence, Rhode Island (“Assignee”).

PURPOSE

Contemporaneously herewith Assignor and Assignee have entered into that certain
Construction Loan Agreement (the “Loan Agreement”) for the financing of the
construction by Assignor of certain improvements to commercial property on land
owned by Assignor located at Highland Industrial Park, Woonsocket, Rhode Island
(the “Project”), to which Loan Agreement specific reference is hereby made.

Contemporaneously herewith, Assignor has executed and delivered to Assignee
Assignor’s secured promissory note in the principal sum of Three Million One
Hundred Forty-Five Thousand Dollars ($3,145,000) (herein the “Note”), to which
Note specific reference is hereby made.

For purposes of constructing and operating the Project, Assignor has entered
into or will be entering into a construction contract (the “Construction
Contract”) with Riggs & Gallagher, Inc. (the “Contractor”), for the construction
of the Project in accordance with plans, drawings and specifications heretofore
exhibited to Assignee and initialed by Assignee and Assignor and various other
contracts with architects, engineers, subcontractors, draftsmen, etc., if any
(the “Other Parties”) with respect to the Project.

The Construction Contract and all of said other contracts are hereinafter
collectively referred to as the “Project Contracts”.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and as additional



--------------------------------------------------------------------------------

security for the payment and performance by Assignor of its obligations under
the Note and the Loan Agreement, it is agreed by the parties as follows:

1. Assignment of Project Contracts and Plans. Subject to the terms and
conditions hereinafter set forth, Assignor does hereby conditionally and
collaterally transfer, assign and deliver unto Assignee all of the right, title
and interest of Assignor in and to: (i) the Project Contracts, and each of them,
together with all the rights, privileges and appurtenances now or hereafter in
any way belonging or pertaining thereto, and (ii) all permits at any time
secured by Assignor with respect to the Project, and (iii) all “Plans” (as
defined in the Loan Agreement) prepared with respect to the Project.

2. Assignment of Warranties and Bonds. Assignor does hereby conditionally and
collaterally transfer, assign and deliver unto Assignee all of the right, title
and interest of Assignor in, to and/or under (i) any warranties or
representations made by the Contractor, or any of the Other Parties whether or
not contained in the Project Contracts, and (ii) any labor and/or materials
performance bonds running in favor of Assignor to the extent permissible under
the terms thereof.

3. Conditions Precedent. Until there shall have occurred an Event of Default as
defined under the Note or the Loan Agreement, or under the mortgage securing the
same, and provided such Event of Default continues uncured, Assignee will not
exercise its rights under the Project Contracts and Assignor shall be authorized
to perform the Project Contracts and to exercise all rights and privileges
therein contained.

4. Appointment of Attorney. Assignor does hereby constitute and appoint
Assignee, while this Assignment remains in force and effect, irrevocably, and
with full power of substitution and revocation, from and after the occurrence of
an Event of Default remaining uncured, its true and lawful attorney for and in
its name, place and stead, to demand and enforce compliance with all the terms
and conditions of the Project Contracts and all benefits accrued thereunder,
whether at law, in equity or otherwise.

 

2



--------------------------------------------------------------------------------

5. Covenants of Assignor. Assignor covenants and warrants that:

(i) It has the power and authority to assign the Project Contracts and the Plans
and there have been no prior assignments of the Project Contracts or the Plans.

(ii) The Project Contracts are and shall be valid contracts and that there are
and shall be, to the extent ascertainable by Assignor, no defaults on the part
of any of the parties thereto.

(iii) It will not assign, pledge or otherwise encumber any of the Project
Contracts or the Plans without the prior written consent of Assignee.

(iv) It will not cancel, terminate or accept any surrender of any of the Project
Contracts, or amend or modify the same directly or indirectly in any material
respect whatsoever, without having obtained the prior written consent of
Assignee thereto.

(v) It will not waive or give any consent with respect to any material default
or variation in the performance of the Project Contracts, it will at all times
take proper steps to enforce all of the material provisions and conditions
thereof, and it will forthwith notify Assignee of any material defaults under
the Project Contracts.

(vi) It will perform and observe, or cause to be performed and observed, all of
the terms, covenants and conditions on its part to be performed and observed
with respect to the Project Contracts.

(vii) It will execute any and all additional assignments to Assignee, as
Assignee may at any time reasonably request.

(viii) The acceptance of this Assignment shall not constitute a satisfaction of
any indebtedness, liability or obligation, or any part thereof, now or hereafter
owed by Assignor to Assignee. Nothing in this Assignment shall be deemed to
obligate Assignee at any time to undertake or perform any of terms or conditions
of the Project Contracts, or to enforce compliance therewith, and Assignee may
institute such legal action and otherwise exercise any of its rights and powers
under the Note, the Loan Agreement, or the mortgage

 

3



--------------------------------------------------------------------------------

securing the Note and the Loan Agreement or otherwise, in such manner as it may
deem advisable at any time it shall see fit to do so, and for any cause for
which the same might have been instituted or done had this Assignment not been
made, and no waiver or condonation of any breach or default and no waiver of any
right of Assignee hereunder shall be deemed to constitute a waiver of any other
or subsequent breach or default, or to prevent subsequent exercise of any such
right or any other similar right.

6. Termination of Assignment. Upon the earlier of completion of the Project or
the payment in full of all obligations of Assignor under the Note and the Loan
Agreement and the cancellation and discharge of said indebtedness and the
mortgage securing the Note and the Loan Agreement, this Assignment shall become
null and void, and thereupon Assignee shall execute and deliver to Assignor any
instruments which may be necessary or appropriate to terminate this Assignment.

7. Assignment. The terms, covenants, agreements and conditions contained herein
shall extend to, include and inure to the benefit of and be binding upon
Assignor and Assignee and their respective heirs, executors, administrators,
successors and assigns, as the case may be, and may not be terminated, changed
or amended orally.

IN WITNESS WHEREOF, the parties hereto have executed this instrument on the day
and year first above written.

 

WITNESS:

    Faith Realty, LLC

/s/ Steven Rosenbaum

    By:  

/s/ Jason P. Macari

    Name:   Jason P. Macari     Title:   Member     Bank of America, N.A.

/s/ R. Jeffrey Knisley

    By:  

/s/ David J. Angell

      David J. Angell, Senior Vice President

 

4